384 U.S. 890 (1966)
BAINES ET AL.
v.
CITY OF DANVILLE.
No. 959.
Supreme Court of United States.
Decided June 20, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Arthur Kinoy, William M. Kunstler and J. L. Williams for petitioners.
Rutledge C. Clement for respondent.
PER CURIAM.
The motions to dispense with printing the petition for a writ of certiorari and the respondent's brief are granted. The petition for writ of certiorari is also granted and the judgments are affirmed. City of Greenwood v. Peacock, ante, p. 808.
THE CHIEF JUSTICE, MR. JUSTICE DOUGLAS, MR. JUSTICE BRENNAN and MR. JUSTICE FORTAS would reverse the judgments for the reasons stated in the dissenting opinion of MR. JUSTICE DOUGLAS in City of Greenwood v. Peacock, ante, at 835.